                                           Case 5:18-cv-05623-BLF Document 191 Filed 04/12/21 Page 1 of 16




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                           SAN JOSE DIVISION

                                   6

                                   7       RONALD CHINITZ,                                    Case No. 18-cv-05623-BLF
                                   8                     Plaintiff,
                                                                                              ORDER GRANTING IN PART AND
                                   9               v.                                         DENYING IN PART PLAINTIFF’S
                                                                                              MOTION FOR SUMMARY
                                  10       INTERO REAL ESTATE SERVICES,                       JUDGMENT; AND GRANTING IN
                                                                                              PART AND DENYING IN PART
                                  11                     Defendant.                           DEFENDANT’S MOTION FOR
                                                                                              SUMMARY JUDGMENT
                                  12
Northern District of California
 United States District Court




                                                                                              [Re: ECF 157 and 159]
                                  13

                                  14
                                                This is a class action brought by Plaintiff Ronald Chinitz1 against Defendant Intero Real
                                  15
                                       Estate Services for allegedly making unlawful calls to residential telephone lines in violation of
                                  16
                                       the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq., and California’s
                                  17
                                       Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200, et seq. See Compl., ECF 1.
                                  18
                                       Before the Court are two motions for summary judgment, one from Plaintiff, see Pl.’s Mot., ECF
                                  19
                                       157, and one from Defendant, see Def.’s Mot., ECF 159. For the reasons stated below, Plaintiff’s
                                  20
                                       motion is GRANTED IN PART and DENIED IN PART, and Defendant’s motion is GRANTED
                                  21
                                       IN PART and DENIED IN PART.
                                  22
                                           I.    BACKGROUND
                                  23
                                                Defendant is a real state services company that facilitates the sale of real estate throughout
                                  24
                                       the San Francisco Bay Area. Decl. of Sabita J. Soneji (“Soneji Decl.”), Ex. A, About Intero, at 1,
                                  25
                                       ECF 157-1; Decl. of John Thompson (“Thompson Decl.”), ¶ 2, ECF 159-2. Under California law,
                                  26

                                  27   1
                                         Plaintiff’s counsel has a pending motion to replace Mr. Chinitz as class representative. See Mot.
                                  28   to Substitute, ECF 178. This pending motion has no effect on the Court’s rulings on the summary
                                       judgment motions.
                                           Case 5:18-cv-05623-BLF Document 191 Filed 04/12/21 Page 2 of 16




                                   1   real estate salespersons and brokers must be licensed, Cal. Bus. & Prof. Code § 10130, and

                                   2   Defendant is “duly licensed as a real estate Broker by the State of California.” Soneji Decl., Ex. G,

                                   3   Independent Contractor Agreement, at IN 0041 ¶ 1, ECF 157-1. California law regulates the

                                   4   operation of real estate brokerages and their affiliated sales associates—for example, any person in

                                   5   California wanting to “engage in the business of, act in the capacity of, advertise as, or assume to

                                   6   act as a real estate broker or a real estate salesperson” must obtain and maintain a real estate

                                   7   salesperson’s or broker’s license. Cal. Bus. & Prof. Code §§ 10130, 10137. California law requires

                                   8   that sales associates’ real estate licenses be registered or affiliated with only one responsible

                                   9   broker at a time. See, e.g., Cal. Bus. & Prof. Code § 10137, Cal. Code Regs. tit. 10, § 2752(5), (6).

                                  10   Salespersons and broker associates working on behalf of a licensed broker must enter into a

                                  11   written employment or retention agreement, and the parties must inform the California

                                  12   Department of Real Estate (“DRE”) within five days of entering into any such agreement. Cal.
Northern District of California
 United States District Court




                                  13   Code Regs. tit. 10, §§ 2726, 2752; see also Cal. Bus. & Prof. Code § 10161.8. Intero works with

                                  14   sales associates who are licensed through the DRE. Thompson Decl. ¶ 4. Intero assigns all its

                                  15   corporate sales associates (those not working for a franchise office)2 the title of “Agent” or “Sales

                                  16   Associate” and publicly advertises them as such, including on its website. See, e.g., Ex. A, About

                                  17   Intero, at 1; see also Ex. B Excerpt of Agent List, ECF 157-1; Ex Q, Dep. of Thomas Tognoli

                                  18   (“Tognoli Dep.”) 61:1-15, ECF 157-1.

                                  19          Pursuant to their employment agreements with Defendant, all sales associates agree that

                                  20   they will know and comply with all applicable federal, state, and local laws and regulations that

                                  21   apply to their sales practices. Thompson Decl. ¶ 4. This includes compliance with the TCPA and

                                  22   all requirements relating to the Federal Trade Commission (“FTC”) Do Not Call registry. Id.;

                                  23   Thompson Decl., Ex. A, 2017 Intero Policy Manual, at IN 0019, ECF 159-2. California law

                                  24   requires that brokers like Defendant exercise reasonable supervision over their “performance of

                                  25   acts for which a real estate license is required” and holds brokers like Defendant responsible for its

                                  26   affiliated sales associates’ real estate activities. Cal. Bus. Prof. Code § 10159.2. Additionally,

                                  27

                                  28
                                       2
                                         None of the parties’ arguments for these motions extend to agents or sales associates working for
                                       franchise offices.
                                                                                        2
                                         Case 5:18-cv-05623-BLF Document 191 Filed 04/12/21 Page 3 of 16




                                   1   “consistent with existing statutory and common law, a responsible broker is liable for the actions

                                   2   or negligence of a salesperson or broker associate retained by the responsible broker to perform

                                   3   acts for which a license is required under this division.” Cal. Bus. & Prof. Code § 10010.5.

                                   4          Plaintiff has presented evidence that his landline telephone number (831-420-1899)

                                   5   received six calls from or on behalf of Intero within a 12-month period. Verkhovskaya Rep. ¶¶ 79,

                                   6   110, ECF No. 72. Plaintiff has presented evidence that the calls were from a sales associate

                                   7   associated with Defendant asking if he was interested in relisting his house for sale. Soneji Decl.,

                                   8   Ex. Z, Decl. of Ronald Chinitz (“Chinitz Decl.”) ¶ 7, ECF 157-1; Soneji Decl., Ex. X, Dep. of

                                   9   Ronald Chinitz (“Pl.’s Chinitz Dep.”) 169:5–171:1, ECF 157-1. The parties dispute whether

                                  10   Plaintiff’s telephone numbers, including his landline are “personal, non-business residential

                                  11   numbers.” Ex. X, Pl.’s Chinitz Dep. 120:2–11; Decl. of Tomio Narita (“Narita Decl.”), Ex. C,

                                  12   Dep. of Ronald Chinitz (“Def.’s Chinitz Dep.”) 30:13-31:13, 31:24-32:13, 35:22-36:6, 36:17-
Northern District of California
 United States District Court




                                  13   37:25, ECF 159-4. Plaintiff has testified that he found the calls from Intero’s sales agents

                                  14   “intrusive, obnoxious, harassing and unwanted and to invade my privacy,” and he testified that he

                                  15   repeatedly asked the callers not to call him back, but they kept calling. Ex. Z, Chinitz Decl. ¶¶ 11–

                                  16   12.

                                  17          Plaintiff filed this complaint on September 13, 2018. See Compl. Defendant filed its

                                  18   answer on November 7, 2018. See Answer, ECF 9. On July 22, 2020, this Court granted Plaintiff’s

                                  19   motion for class certification, certifying two classes: A National Do Not Call (“DNC”) Class for

                                  20   injunctive relief under Rule 23(b)(2) and for damages under Rule 23(b)(3), and an Internal DNC

                                  21   Class under Rule 23(b)(2) for injunctive relief. See Class Cert. Order, ECF 126. On September 23,

                                  22   2020, the Court denied Defendant’s motion for reconsideration. See Order Den. Recons., ECF

                                  23   138. Defendant’s Rule 23(f) petition to the Ninth Circuit for review of this Court’s class

                                  24   certification order was denied on October 19, 2020. See Order of USCA, ECF 143.

                                  25    II.     LEGAL STANDARD
                                  26          “A party is entitled to summary judgment if the ‘movant shows that there is no genuine

                                  27   dispute as to any material fact and the movant is entitled to judgment as a matter of law.’” City of

                                  28   Pomona v. SQM N. Am. Corp., 750 F.3d 1036, 1049 (9th Cir. 2014) (quoting Fed. R. Civ. P.
                                                                                         3
                                         Case 5:18-cv-05623-BLF Document 191 Filed 04/12/21 Page 4 of 16




                                   1   56(a)). A fact is “material” if it “might affect the outcome of the suit under the governing law,”

                                   2   and a dispute as to a material fact is “genuine” if there is sufficient evidence for a reasonable trier

                                   3   of fact to decide in favor of the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

                                   4   248 (1986).

                                   5          The party moving for summary judgment bears the initial burden of informing the Court of

                                   6   the basis for the motion and identifying portions of the pleadings, depositions, answers to

                                   7   interrogatories, admissions, or affidavits that demonstrate the absence of a triable issue of material

                                   8   fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). To meet its burden, “the moving party

                                   9   must either produce evidence negating an essential element of the nonmoving party’s claim or

                                  10   defense or show that the nonmoving party does not have enough evidence of an essential element

                                  11   to carry its ultimate burden of persuasion at trial.” Nissan Fire & Marine Ins. Co. v. Fritz Cos.,

                                  12   Inc., 210 F.3d 1099, 1102 (9th Cir. 2000). In judging evidence at the summary judgment stage, the
Northern District of California
 United States District Court




                                  13   Court “does not assess credibility or weigh the evidence, but simply determines whether there is a

                                  14   genuine factual issue for trial.” House v. Bell, 547 U.S. 518, 559-60 (2006). Where the moving

                                  15   party will have the burden of proof on an issue at trial, it must affirmatively demonstrate that no

                                  16   reasonable trier of fact could find other than for the moving party. Celotex, 477 U.S. at 325;

                                  17   Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007).

                                  18          If the moving party meets its initial burden, the burden shifts to the nonmoving party to

                                  19   produce evidence supporting its claims or defenses. Nissan Fire, 210 F.3d at 1103. If the

                                  20   nonmoving party does not produce evidence to show a genuine issue of material fact, the moving

                                  21   party is entitled to summary judgment. Celotex, 477 U.S. at 323. “The court must view the

                                  22   evidence in the light most favorable to the nonmovant and draw all reasonable inferences in the

                                  23   nonmovant’s favor.” City of Pomona, 750 F.3d at 1049. “[T]he ‘mere existence of a scintilla of

                                  24   evidence in support of the [nonmovant’s] position’” is insufficient to defeat a motion for summary

                                  25   judgment. First Pac. Networks, Inc. v. Atl. Mut. Ins. Co., 891 F. Supp. 510, 513–14 (N.D. Cal.

                                  26   1995) (quoting Liberty Lobby, 477 U.S. at 252). “‘Where the record taken as a whole could not

                                  27   lead a rational trier of fact to find for the nonmoving party, there is no genuine issue for trial.’”

                                  28   First Pac. Networks, 891 F. Supp. at 514 (quoting Matsushita Elec. Indus. Co. v. Zenith Radio
                                                                                           4
                                         Case 5:18-cv-05623-BLF Document 191 Filed 04/12/21 Page 5 of 16




                                   1   Corp., 475 U.S. 574, 587 (1986)).

                                   2   III.     DISCUSSION
                                   3      The Court first addresses the parties’ evidentiary objections and requests for judicial notice

                                   4   before considering Plaintiff’s motion, followed by the one filed by Defendant.

                                   5          A.    Evidentiary Objections
                                   6          Both parties have objected to the opposing side’s inclusion of new evidence with the reply

                                   7   brief. See Pl.’s Obj, ECF 170; Def.’s Obj., ECF 169. “New evidence submitted as part of a reply is

                                   8   improper.” Morris v. Guetta, No. LA CV12-00684 JAK, 2013 WL 440127, at *8 (C.D. Cal. Feb.

                                   9   4, 2013). Accordingly, both parties’ objections are SUSTAINED, and the Court will not consider

                                  10   the declarations and exhibits attached to either reply brief.

                                  11          Defendant further objects to the following evidence offered by Plaintiff in support of his

                                  12   motion for summary judgment: paragraphs 9-24 of the Soneji Declaration, on the basis that the
Northern District of California
 United States District Court




                                  13   testimony is hearsay, lacks foundation, and lacks personal knowledge; Exhibits A, B, C, D, F, H,

                                  14   and L to the Soneji Declaration, on the basis that they are not properly authenticated; and Video

                                  15   Exhibits 1 through 14, on the basis that they are not properly authenticated and lack foundation.

                                  16   See Def’s Opp’n 22-25, ECF 161.

                                  17          Defendant additionally objects to the following evidence offered by Plaintiff in his

                                  18   opposition to Defendant’s motion for summary judgment: paragraphs 8-13 and 21 of the

                                  19   Declaration of Sabita J. Soneji in support of Plaintiff’s opposition, on the basis that they are

                                  20   hearsay; Exhibits A, B, C, D, G, H, I, K, and W to the declaration, on the basis that they are not

                                  21   properly authenticated; and Exhibits E and M, on the basis that they are hearsay. Def’s Reply 14-

                                  22   15, ECF 165.

                                  23          “To survive summary judgment, a party does not necessarily have to produce evidence in a

                                  24   form that would be admissible at trial, as long as the party satisfies the requirements of Federal

                                  25   Rules of Civil Procedure 56.” Fraser v. Goodale, 342 F.3d 1032, 1036–37 (9th Cir. 2003)

                                  26   (quoting Block v. City of Los Angeles, 253 F.3d 410, 418–19 (9th Cir. 2001)). At this stage, the

                                  27   focus is on the admissibility of the contents of the evidence, not its form. Fraser, 342 F.3d at

                                  28   1036; see also JL Beverage Co., LLC v. Jim Beam Brands Co., 828 F.3d 1098, 1110 (9th Cir.
                                                                                          5
                                         Case 5:18-cv-05623-BLF Document 191 Filed 04/12/21 Page 6 of 16




                                   1   2016) (“[A]t summary judgment a district court may consider hearsay evidence submitted in an

                                   2   inadmissible form, so long as the underlying evidence could be provided in an admissible form at

                                   3   trial, such as by live testimony.”) “Accordingly, district courts in this circuit have routinely

                                   4   overruled authentication and hearsay challenges at the summary stage where the evidence could be

                                   5   presented in an admissible form at trial, following Fraser.” Hodges v. Hertz Corp., 351 F. Supp.

                                   6   3d 1227, 1232 (N.D. Cal. 2018) (citations omitted). Accordingly, the Court OVERRULES

                                   7   Defendant’s evidentiary objections on the basis that the evidence could be presented in an

                                   8   admissible form at trial.

                                   9          B.    Request for Judicial Notice
                                  10          Plaintiff requests the Court take judicial notice of several documents. See Req. for Judicial

                                  11   Notice, ECF 158. First, Plaintiff requests judicial notice of several documents attached to the

                                  12   Soneji Declaration from the California DRE: Exhibit H, Defendant’s corporate license, list of
Northern District of California
 United States District Court




                                  13   trade names and branches, and a list of Defendant’s broker-associates as of October 28, 2019;

                                  14   Exhibit L, a list of sales associates affiliated with Defendant as of January 24, 2020; and Exhibit

                                  15   N, real estate license of Dominic Elmo Nicoli. See Req. for Judicial Notice. Plaintiff also asks the

                                  16   Court to judicially notice Exhibit D, content from the DRE website. See id. Finally, Plaintiff asks

                                  17   the Court to take judicial notice of documents from Defendant’s publicly available website:

                                  18   Exhibit A, About Intero; Exhibit B, Excerpt of Agent List; and Exhibit C; Website Guide. See id.

                                  19   Defendant objects to these requests on the basis that it violates this Court’s Standing Order, as this

                                  20   request contains additional arguments that exceeds the Court’s 25-page limit for a summary

                                  21   judgment motion. Def.’s Opp’n 25. The Court does not consider Plaintiff’s arguments offered in

                                  22   this request for judicial notice but does note that Plaintiff properly incorporated his arguments into

                                  23   his reply brief, which complies with the Court’s Standing Order and page limits. See Pl.’s Reply

                                  24   14-15, ECF 164.

                                  25          Courts may take judicial notice of matters either that are “generally known within the trial

                                  26   court’s territorial jurisdiction” or that “can be accurately and readily determined from sources

                                  27   whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). “Specifically, a court

                                  28   may take judicial notice: (1) of matters of public record, (2) that the market was aware of
                                                                                          6
                                         Case 5:18-cv-05623-BLF Document 191 Filed 04/12/21 Page 7 of 16




                                   1   information contained in news articles, and (3) publicly accessible websites whose accuracy and

                                   2   authenticity is not subject to dispute.” In re Facebook, Inc. Sec. Litig., 405 F. Supp. 3d 809, 827

                                   3   (N.D. Cal. 2019) (internal citations and quotation marks omitted). Accordingly, the Court takes

                                   4   judicial notice of Exhibit H, L, and N since DRE materials are matters of public record. The Court

                                   5   takes judicial notice of Exhibit D since the DRE website is publicly accessible, and its accuracy is

                                   6   not in dispute. The Court takes judicial notice of Exhibits A, B, and C from Defendant’s website

                                   7   for the same reason.

                                   8          C.      Plaintiff’s Motion
                                   9             Plaintiff seeks summary judgment on two discrete issues. First, Plaintiff seeks summary

                                  10   judgment on the issue of whether Defendant is vicariously liable for any calls deemed to be in

                                  11   violation of the TCPA that were made by or on behalf of sales associates and agents affiliated with

                                  12   its corporate-owned real estate offices. Pl.’s Mot. 10-17. The issue of liability—whether the sales
Northern District of California
 United States District Court




                                  13   associates were affiliated with Defendant at the time the calls were made and whether the calls in

                                  14   question actually violated the TCPA—is reserved for the jury. Id. 1. Second, Plaintiff seeks

                                  15   summary judgment in favor of the Internal DNC Class and a finding that Defendant violated 47

                                  16   U.S.C. § 227(c)(2) and 47 C.F.R. § 64.1200(d), which prohibit entities from engaging in

                                  17   telemarking unless they adopt a do not call policy that meets every enumerated minimum standard

                                  18   set forth in the statute. Pl’s Mot. 18-24. The issue of the scope of the injunctive relief would be

                                  19   reserved for trial. Id. 1. Defendant opposes summary judgment on both discrete issues. See Def.’s

                                  20   Opp’n. The Court considers each issue in turn.

                                  21                 i.   Vicarious Liability
                                  22             Plaintiff argues that Defendant is vicariously liable for calls made by its corporate sales

                                  23   associates and agents. Mot. 10-17. Plaintiff has two different theories for finding vicarious

                                  24   liability: one based on apparent authority and another based on California laws that Plaintiff

                                  25   argues are incorporated into federal common law by the Restatement. Id. At the March 25, 2021

                                  26   hearing for these motions, Plaintiff’s counsel admitted there was no case law to support this latter

                                  27   theory.

                                  28             Defendant argues that Plaintiff cannot proceed under a vicarious liability theory because it
                                                                                            7
                                         Case 5:18-cv-05623-BLF Document 191 Filed 04/12/21 Page 8 of 16




                                   1   was not plead in the complaint, Def.’s Opp’n 4-5, but the Court disagrees. The complaint pleads a

                                   2   TCPA violation on the basis of calls “made by or on behalf of Defendant,” Compl. ¶ 76, which is

                                   3   sufficient to give Defendant notice of the theory. And Defendant demonstrated at the beginning of

                                   4   the case that it understood Plaintiff was asserting a vicarious liability theory: in the parties’ Rule

                                   5   26(f) case management statement, filed on February 14, 2019, Defendant wrote, “The principal

                                   6   legal issue in this case is whether Intero can be held vicariously liable for phone calls allegedly

                                   7   made by salespersons (independent contractors) that allegedly violated the TCPA.” Joint Case

                                   8   Mgmt. Statement 5, ECF 21. Defendant’s argument now that this is a new theory is disingenuous

                                   9   at best.

                                  10              Defendant further argues that Plaintiff lacks evidence demonstrating Defendant’s liability

                                  11   for these alleged calls, Def.’s Opp’n 5-12, but this mischaracterizes Plaintiff’s motion. Plaintiff is

                                  12   only seeking summary judgment on the narrow issue of whether Defendant “is vicariously liable
Northern District of California
 United States District Court




                                  13   for any calls deemed to be in violation of the TCPA that were made by or on behalf of agents

                                  14   affiliated with its corporate-owned real estate offices.” Mot. 1. The issues of whether the agents

                                  15   who placed the calls where agents of Defendant at the times the calls were made and whether the

                                  16   calls in question violated the TCPA—the issues Defendant argues in its opposition brief—are not

                                  17   subject to this motion and are explicitly reserved for trial by Plaintiff. Mot. 1, Pl.’s Reply 3-4 n.3.

                                  18              The Court finds that Defendant is vicariously liable for calls made by its corporate sales

                                  19   associates and agents based on apparent authority. The Ninth Circuit has adopted the Federal

                                  20   Communications Commission (FCC) construction of the TCPA that holds “[c]alls placed by an

                                  21   agent of the telemarketer are treated as if the telemarketer itself placed the call,” and actions under

                                  22   the TCPA “incorporate federal common law agency principles of vicarious liability.” Kristensen v.

                                  23   Credit Payment Servs. Inc., 879 F.3d 1010, 1014 (9th Cir. 2018) (alteration in original) (internal

                                  24   quotations and citations omitted). The Ninth Circuit “relies on the Restatement (Third) of Agency

                                  25   as the federal common law of agency” for these actions. Id.

                                  26              “Apparent authority holds a principal accountable for the results of third-party beliefs

                                  27   about an actor’s authority to act as an agent when the belief is reasonable and is traceable to a

                                  28   manifestation of the principal.” Restatement (Third) Of Agency § 2.03 cmt. c (Am. L. Inst. 2006);
                                                                                            8
                                         Case 5:18-cv-05623-BLF Document 191 Filed 04/12/21 Page 9 of 16




                                   1   “The definition thus applies to actors who appear to be agents but are not, as well as to agents who

                                   2   act beyond the scope of their actual authority.” Id. § 2.03 cmt. a. Apparent authority ensures, “[a]

                                   3   principal may not choose to act through agents whom it has clothed with the trappings of authority

                                   4   and then determine at a later time whether the consequences of their acts offer an advantage.” Id. §

                                   5   2.03 cmt. c.

                                   6          Plaintiff presents several pieces of evidence to prove a manifestation on Defendant’s part

                                   7   that would lead a reasonable person to believe the sales associates were acting under its authority.

                                   8   For example, Defendant listed the names of its agents on its website. Ex. B, Excerpt of Agent List;

                                   9   Soneji Decl., Ex. C, Website Guide, ECF 157-1. Defendant also submitted the names of its

                                  10   associates to the California DRE. Soneji Decl., Ex. H, DRE list of associates, ECF 157-1. As a

                                  11   matter of law, these manifestations, which are traceable to Defendant, the principal, are sufficient

                                  12   to create apparent authority. See Restatement § 2.03 cmt. c.
Northern District of California
 United States District Court




                                  13          Additionally, the principal’s manifestations that give rise to apparent authority may consist

                                  14   of “directions to the agent to tell something to the third person, or the granting of permission to the

                                  15   agent to perform acts ... under circumstances which create in him a reputation of authority. ...”

                                  16   Mavrix Photographs, LLC v. Livejournal, Inc., 873 F.3d 1045, 1055 (9th Cir. 2017) (alteration in

                                  17   original) (quoting Hawaiian Paradise Park Corp. v. Friendly Broad. Co., 414 F.2d 750, 756 (9th

                                  18   Cir. 1969)). Here, Plaintiff has presented evidence that Defendant gave its sales associates

                                  19   permission to solicit real estate clients on Defendant’s behalf and using its name. Soneji Decl., Ex.

                                  20   G, Independent Contractor Agreement, at IN 0042 ¶ 4; Ex. J, 2018 Intero Policy Manual, at IN

                                  21   0120, 0127, ECF 157-1. Defendant’s training materials instructed its associates to identify

                                  22   themselves as being associated with Defendant when making sales calls. Ex. 10, Passion Punch

                                  23   Training Clips 2:11-14, ECF 179-10 (“But when I call, I’m delivering a lot of energy and

                                  24   enthusiasm on the phone. Hey, it’s Albert Garibaldi, Intero Real Estate, how are you?”); see also

                                  25   Soneji Decl., Ex. Q, Tognoli Dep. 154:3-155:7 (encouraging sales associates and brokers to

                                  26   promote their association with Defendant). Accordingly, the Court finds that these manifestations

                                  27   made by Defendant established that its sales associates had apparent authority to act on its behalf.

                                  28          Defendant argues that Plaintiff has not offered any evidence that a “reasonable person
                                                                                         9
                                        Case 5:18-cv-05623-BLF Document 191 Filed 04/12/21 Page 10 of 16




                                   1   would believe that any of the sales associates who allegedly made the calls had authority to do so

                                   2   on behalf of Intero. Def.’s Opp’n 7-8. The Court disagrees. The Court also disagrees with

                                   3   Defendant that this is a subjective standard, see Def.’s Opp’n 7-8, as apparent authority uses an

                                   4   objective, “reasonable person” standard. United States v. Chavez, 673 F. App’x 754, 756 (9th Cir.

                                   5   2016); see also Edwards v. Ford Motor Co., 603 F. App’x 538, 541 (finding “reasonable person”

                                   6   standard is an objective one), Kristensen v. Credit Payment Servs., 12 F. Supp. 3d 1292, 1306 (D.

                                   7   Nev. 2014) (Because the inquiry is limited to how a reasonable person would perceive the text

                                   8   message at issue, there is no need to determine how individual class members perceived the text

                                   9   message or the successive web pages they may have visited. Agency can be resolved on a class-

                                  10   wide basis.”).

                                  11          The Court also disagrees with Defendant’s argument that Plaintiff has no evidence of any

                                  12   manifestation by Defendant that would lead any class member to reasonably believe that these
Northern District of California
 United States District Court




                                  13   sales associates had the authority to make these calls on behalf of Defendant. See Def.’s Opp’n 9-

                                  14   12. As stated above, the Court finds Plaintiff has offered several pieces of evidence that would

                                  15   lead a reasonable person to believe the sales associate had apparent authority. See, e.g., Ex. 10,

                                  16   Passion Punch Training Clips 2:12-13 (“Hey, it’s Albert Garibaldi, Intero Real Estate, how are

                                  17   you?”). The amount of evidence presented by Plaintiff distinguishes this case from McDermet v.

                                  18   DirecTV, LLC, cited by Defendants. No. CV 19-11322-FDS, 2021 WL 217336, at *10 (D. Mass.

                                  19   Jan. 21, 2021). That court found that “[t]he fact that the authorized retailers could use defendants’

                                  20   trademarks is not sufficient to establish apparent authority,” id., but Plaintiff here has presented

                                  21   evidence that goes beyond just using Defendant’s name. See, e.g., Ex. B, Excerpt of Agent List;

                                  22   Ex. C, Website Guide; Ex. G, Independent Contractor Agreement.

                                  23          Defendant’s arguments in opposition to Plaintiff’s apparent authority theory are all based

                                  24   on an alleged lack of evidence, arguments the Court has found contrary to the record before it.

                                  25   Defendant does not present any evidence of its own to show a genuine issue of material fact.

                                  26   Therefore, the Court GRANTS summary judgment for Plaintiff and finds that, as a matter of law,

                                  27   Defendant is vicariously liable under apparent authority for calls made by its corporate agents and

                                  28   sales associates. The issues of whether particular agents and sales associates were agents of
                                                                                         10
                                         Case 5:18-cv-05623-BLF Document 191 Filed 04/12/21 Page 11 of 16




                                   1   Defendant at the time the calls were made and whether the calls violated the TCPA will be

                                   2   decided at trial.

                                   3               ii.     Defendant’s Do Not Call Policy
                                   4           Plaintiff also seeks summary judgment on the issue of whether Defendant is liable for

                                   5   violations of the TCPA’s requirements that it maintain an internal do-not call-list that meets every

                                   6   enumerated minimum standard set forth in 47 U.S.C. § 227(c)(5) and 47 C.F.R. § 64.1200(d). Pl.’s

                                   7   Mot. 18-24.

                                   8           “The TCPA affords a private right of action to any ‘person who has received more than

                                   9   one telephone call within any 12-month period by or on behalf of the same entity in violation of’

                                  10   relevant regulations.” Izor v. Abacus Data Sys., Inc., No. 19-CV-01057-HSG, 2019 WL 3555110,

                                  11   at *1 (N.D. Cal. Aug. 5, 2019) (citing 47 U.S.C. § 227(c)(5)). One such regulation is 47 C.F.R. §

                                  12   64.1200(d), which states, “No person or entity shall initiate any call for telemarketing purposes to
Northern District of California
 United States District Court




                                  13   a residential telephone subscriber unless such person or entity has instituted procedures for

                                  14   maintaining a list of persons who request not to receive telemarketing calls made by or on behalf

                                  15   of that person or entity.” 47 C.F.R. § 64.1200(d). The regulation then enumerates six minimum

                                  16   standards that the instituted procedures must meet. Id. They include maintaining a written policy

                                  17   for maintaining a do-not-call list, id. § 64.1200(d)(1), and training of personnel engaged in

                                  18   telemarketing: “Personnel engaged in any aspect of telemarketing must be informed and trained in

                                  19   the existence and use of the do-not-call list.” Id. § 64.1200(d)(2).

                                  20           “[I]mplementation of adequate procedures is an affirmative defense.” Izor, 2019 WL

                                  21   3555110, at *2 (citing 47 U.S.C. § 227(c)(5) (“It shall be an affirmative defense in any action

                                  22   brought under this paragraph that the defendant has established and implemented, with due care,

                                  23   reasonable practices and procedures to effectively prevent telephone solicitations in violation of

                                  24   the regulations prescribed under this subsection.”)).

                                  25           Plaintiff argues there is no evidence that Defendant had a written policy for maintaining a

                                  26   do-not-call list—a separate requirement from maintaining the list itself—as required by 47 C.F.R.

                                  27   § 64.1200(d)(1). Pl.’s Mot. 20-22. Plaintiff also argues that the evidence shows that Defendant did

                                  28   not train its telemarketers as required by 47 C.F.R. § 64.1200(d)(2). Pl.’s Mot. 22-23; Soneji
                                                                                         11
                                         Case 5:18-cv-05623-BLF Document 191 Filed 04/12/21 Page 12 of 16




                                   1   Decl., Ex. O, Interrogatories Response at 3, ECF 157-1 (“Defendant states that to the best of its

                                   2   knowledge, its legal department has not conducted any branch training sessions relating to the “Do

                                   3   Not Call” list, as referenced on page IN 0019 of the Broker/Agency Policy Manual”); Soneji

                                   4   Decl., Ex. P, Dep. of John Thompson 133:21-134:4, ECF 157-1 (stating no training was held

                                   5   outside of the legal department, either).

                                   6           Defendant argues that these calls were not made for telemarketing purposes and that

                                   7   Plaintiff has presented no evidence that these calls were made to residential telephone subscribers,

                                   8   which are both required to trigger a violation of 47 C.F.R. § 64.1200(d). Def.’s Opp’n 18-20. The

                                   9   regulation defines telemarketing as the “initiation of a telephone call or message for the purpose of

                                  10   encouraging the purchase or rental of, or investment in, property, goods, or services, which is

                                  11   transmitted to any person.” 47 C.F.R. § 64.1200(f)(13). The Ninth Circuit has approached

                                  12   deciding what constitutes telemarketing “with a measure of common sense.” Chesbro v. Best Buy
Northern District of California
 United States District Court




                                  13   Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012). Plaintiff cites an FCC decision clarifying the

                                  14   TCPA rules and regulations that states, “a telephone solicitation would include calls by real estate

                                  15   agents to property owners for the purpose of offering their services to the owner, whether the

                                  16   property listing has lapsed or not.” Rules and Regulations Implementing the Telephone Consumer

                                  17   Protection Act of 1991, 70 Fed. Reg. 19330-01, 19331 (April 13, 2005). Plaintiff also has

                                  18   presented evidence from Defendant’s training videos demonstrate these calls were telemarketing

                                  19   calls. See, e.g., Ex. 2, Jason Traina Training Clips 2:6-3:7, ECF 179; Ex. 13, Dominic Nicoli

                                  20   Phone Prospecting Training 3 Clips 2:15-3:4, ECF 179. Defendant argues that under Chesbro, a

                                  21   court cannot decide as a matter of law that a call is a telemarketing call without any evidence as to

                                  22   what was said on the call. Def.’s Opp’n 19 (citing Chesbro, 705 F.3d at 916 (analyzing undisputed

                                  23   script)).

                                  24           As to the issue of whether these calls were received by residential telephone subscribers,

                                  25   Defendant cites Plaintiff’s deposition as evidence that his number is not a residential number

                                  26   covered by the TCPA since he is a landlord and uses both of his phone numbers to run his

                                  27   business. Def.’s Chinitz Dep. 19:17-20:20, 30:13-31:13, 31:24-32:13, 35:22-36:6, 36:17-37:25.

                                  28   Plaintiff argues that his line is residential, even if it is possibly used to communicate with the
                                                                                         12
                                        Case 5:18-cv-05623-BLF Document 191 Filed 04/12/21 Page 13 of 16




                                   1   renters of the single rental property he maintains on his residential lot. Pl.’s Reply 10-11; Ex. X,

                                   2   Pl.’s Chinitz Dep. 35:2-24.

                                   3          The Court finds disputed issues of fact prevent it from ruling Defendant is liable for

                                   4   violations of the TCPA’s requirements that it maintain an internal do-not call-list under 47 U.S.C.

                                   5   § 227(c)(5) and 47 C.F.R. § 64.1200(d) because of the threshold issues of whether telemarketing

                                   6   calls were made to residential telephone subscribers to trigger liability under this statute and

                                   7   regulation. Accordingly, summary judgment is DENIED.

                                   8               iii.   Conclusion
                                   9          The Court GRANTS summary judgment for Plaintiff and finds that Defendant is

                                  10   vicariously liable under apparent authority for calls made by its corporate agents and sales

                                  11   associates. The Court DENIES summary judgment on the issue of whether Defendant is liable for

                                  12   violations of the TCPA’s requirements that it maintain a proper internal do-not call-list under 47
Northern District of California
 United States District Court




                                  13   U.S.C. § 227(c)(5) and 47 C.F.R. § 64.1200(d).

                                  14          D.      Defendant’s Motion
                                  15          Defendant filed its own summary judgment motion, see Def.’s Mot. The Court DENIES

                                  16   the motion as to the claims brought under the TCPA and GRANTS the motion as to Plaintiff’s

                                  17   claim under California’s Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, et seq.

                                  18                i.    TCPA Claims
                                  19          Defendant’s arguments regarding Plaintiff’s claims under the TCPA overlap substantially

                                  20   with the issues the Court already addressed when evaluating Plaintiff’s motion. Defendant argues

                                  21   that it is not liable for the calls at issue in this case, Def.’s Mot. 8-16, an argument which the Court

                                  22   has already decided in finding that Defendant is vicariously liable for the calls made by its

                                  23   corporate agents and sales associates. The Court finds that Plaintiff has presented evidence that the

                                  24   calls at issue in this case were initiated by Defendant’s sales associates, which is sufficient to

                                  25   defeat summary judgment. Decl. of Sabita J. Soneji (“Soneji Opp’n Decl.”) ¶¶ 8-14, 21.

                                  26          Next, Defendant argues that there is no evidence that the calls at issue were telephone

                                  27   solicitations or that they were made for telemarketing purposes. Def.’s Mot. 12-13. As the Court

                                  28   identified above, Plaintiff has presented evidence that the calls were solicitations made for
                                                                                         13
                                        Case 5:18-cv-05623-BLF Document 191 Filed 04/12/21 Page 14 of 16




                                   1   telemarketing purposes. Ex. 2, Jason Traina Training Clips 2:6-3:7; Ex. 13, Dominic Nicoli Phone

                                   2   Prospecting Training 3 Clips 2:15-3:4; Ex. Z, Dep. of Chinitz in Opp’n 169:5-171:1, ECF 160-1.

                                   3          Defendant argues another point covered in Plaintiff’s motion when it claims there is no

                                   4   evidence that any calls were placed to residential telephone subscribers or received by residential

                                   5   telephone subscribers who registered their numbers with the National Do-Not-Call Registry

                                   6   (“NDNCR”). Def’s Mot. 17-21. As mentioned above, the Court finds a disputed issue of fact as to

                                   7   whether Plaintiff’s number a residential telephone line under the TCPA. Plaintiff also presents

                                   8   deposition testimony from one of Defendant’s sales associates that establishes that he calls people

                                   9   who are selling their home on their own, without a realtor. Soneji Opp’n Decl., Ex. Q, Dep. of

                                  10   Dominic Nicoli 94:3-22, 98:17-101:3, ECF 160-1. The Court repeats the common-sense

                                  11   assumption that residential real estate is sold by individuals, not businesses. Additionally,

                                  12   Plaintiff’s expert report, which the Court accepted as evidence over the objections of Defendant at
Northern District of California
 United States District Court




                                  13   both class certification, Class Cert. Order 10-12, and the reconsideration of that decision, Order

                                  14   Den. Recons. 2-5, creates a triable issue of fact as to whether the calls were made to residential

                                  15   lines on the NDNCR. See Verkhovskaya Rep. Defendant’s arguments about the report go to the

                                  16   weight of the evidence, not its admissibility, and Defendant is welcome to attack the report at trial.

                                  17          Defendant argues it is entitled to summary judgment on the injunctive relief claims of both

                                  18   classes. Def.’s Mot. 22-24. Defendant argues that the complaint does not “pray for injunctive relief

                                  19   on behalf of either class,” a contention that is inaccurate. See Compl. ¶¶ 80, 91. Defendant argues

                                  20   there is no evidence that any person on its internal do-not-call list using a non-business line

                                  21   received more than one call from Defendant in a 12-month period. Def.’s Mot. 22-24. However,

                                  22   Plaintiff has identified evidence showing that he was on Defendant’s do-not-call list but continued

                                  23   to receive calls in a 12-month period. Ex. Z, Dep. of Chinitz in Opp’n 168:7-171:13; Decl. of

                                  24   Heather Wang, Ex. 1, Intero Do Not Call List, ECF 159-1. Additionally, as the Court previously

                                  25   established, arguments about the minimum standards required for an internal do-not-call list under

                                  26   47 C.F.R. 64.1200 go to an affirmative defense for which Defendant bears the burden of proof.

                                  27   For this reason, Defendant’s arguments that Plaintiff has not presented evidence about

                                  28   Defendant’s internal do-not-call list are unavailing. See Def.’s Mot. 23-24. Accordingly,
                                                                                         14
                                        Case 5:18-cv-05623-BLF Document 191 Filed 04/12/21 Page 15 of 16




                                   1   Defendant’s motion seeking summary judgment on Plaintiff’s TCPA claims is DENIED.

                                   2               ii.   UCL Claim
                                   3            Finally, Defendant argues that summary judgment is warranted on Plaintiff’s UCL claim

                                   4   because Plaintiff and the classes lack standing to bring this claim. Def.’s Mot. 24-25. Plaintiff does

                                   5   not respond to this argument.

                                   6            Whether a UCL claim is actionable turns first on a plaintiff’s standing to bring it. Huynh v.

                                   7   Quora, Inc., No. 5:18-CV-07597-BLF, 2020 WL 7495097, at *17 (N.D. Cal. Dec. 21, 2020)

                                   8   (citing In re Anthem, Inc. Data Breach Litig., 162 F. Supp. 3d 953, 985 (2016)). To establish

                                   9   standing for a UCL claim, a plaintiff must demonstrate that the alleged unfair competition caused

                                  10   him or her to personally lose money or property, i.e., suffer economic injury-in-fact. In re Yahoo!

                                  11   Inc. Customer Data Sec. Litig., 313 F. Supp. 3d 1113 (N.D. Cal. 2018); Cal. Bus. & Prof. Code §

                                  12   17204; Kwikset Corp. v. Super. Ct., 51 Cal. 4th 310, 322-27 (2011). Economic injury-in-fact can
Northern District of California
 United States District Court




                                  13   occur where a defendant’s wrongful conduct requires the plaintiff to “enter into a transaction,

                                  14   costing money or property, that would otherwise have been unnecessary.” Kwikset, 51 Cal. 4th at

                                  15   323. Defendant argues that there is no evidence that Plaintiff lost money or property. Def’s Mot.

                                  16   24. Plaintiff does not respond to this argument or present any evidence demonstrating an economic

                                  17   injury-in-fact. For this reason, summary judgment is GRANTED for Defendant on Plaintiff’s UCL

                                  18   claim.

                                  19

                                  20   IV.       ORDER
                                  21            For the foregoing reasons, IT IS HEREBY ORDERED that:

                                  22            1. Summary Judgment is GRANTED for Plaintiff on the first issue that Defendant is

                                  23               vicariously liable for calls made by its corporate agents and sales associates, with the

                                  24               issue of whether these calls violated the TCPA to be determined at trial;

                                  25            2. Summary Judgment is DENIED on Plaintiff’s second issue whether Defendant is liable

                                  26               for violations of the TCPA’s requirements that it maintain an internal do-not call-list

                                  27               that meets every enumerated minimum standard set forth in the under 47 U.S.C. §

                                  28               227(c)(5) and 47 C.F.R. § 64.1200(d);
                                                                                         15
                                        Case 5:18-cv-05623-BLF Document 191 Filed 04/12/21 Page 16 of 16




                                   1          3. Summary Judgment is DENIED for Defendant on Plaintiff’s TCPA claims; and

                                   2          4. Summary Judgment is GRANTED for Defendant on Plaintiff’s UCL claim.

                                   3

                                   4   Dated: April 12, 2021

                                   5                                              ______________________________________
                                                                                  BETH LABSON FREEMAN
                                   6                                              United States District Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                  16
